DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/19/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sargeant et al (US 2011/0087271 A1), in view of Chen et al (TA Instruments, 2011).
Sargeant taught methods and compositions for closing wounds, in order to repair perforations and tissue wall defects [abstract, title and 0002]. Specifically, Sargeant taught a wound closure device comprising a hydrogel foam in the form of a porous closed-cell scaffold [0126]. The hydrogel formed at the tissue site through the crosslinking of natural components, generally including gelatin and enzymes, in a physiological buffer [0041-44, 0053, 0055, 0057-59, 0063-66, 0077, 0085, 0090-92, 0115-117, 0151]. Introduction into a patient was taught [0042, 0096, 0101, and 0117].

Although Sargeant taught gelatin, Sargeant was silent as to its hygroscopicity, as recited in claim 1.
However, Chen taught that gelatin is hygroscopic by nature [abstract, introduction at the 1st paragraph, at section 2 and at the conclusion].
It would have been prima facie obvious to the skilled artisan that Sargeant’s gelatin was hydroscopic. The skilled artisan would have been guided by Chen’s teachings that gelatin is hygroscopic by nature [Chen; [abstract, introduction at the 1st paragraph, at section 2 and at the conclusion].
The instant claim 1 recites gelatin present at 0.5-25 %; a cross-linker present at 0.0001-25 %; pore size from 2-500 µm. 
Sargeant taught gelatin present in amounts from about 1 percent to about 20 percent by weight; a crosslinking agent present in amounts from about 0.5 percent to about 20 percent by weight; pore sizes from about 100 microns to about 2000 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Sargeant, in view of Chen, reads on claims 1 and 4.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
Applicant argued that Sargeant does not teach closed cell foams having a pore size of from 2 microns in diameter to 500 microns in diameter.
The Examiner disagrees. Sargeant taught closed-cell foams with varying pore sizes [0126]. Pore sizes were taught at 100-2000 microns in diameter [0081].

Applicant argued that Chen did not cure the deficiencies of Sargeant.
The Examiner disagrees that Sargeant was deficient.

Applicant argued patentability of the dependent claims.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sargeant et al (US 2011/0087271 A1), in view of Chen et al (TA Instruments, 2011) and further in view of Wallace et al (US 2013/0108611 A1).
The 35 U.S.C. 103 rejection over Sargeant and Chen was previously discussed.
Sargeant did not disclose gelatin in the form of a powder having a particle size of 5-200 microns, as recited in claim 2; milling the gelatin, as recited in claim 3; solubilizing the gelatin at 5-37 ºC (claim 8) for 0.01-60 seconds (claim 9).

It would have been prima facie obvious to one of ordinary skill in the art to include 0.1 mm-1.5 mm milled gelatin powders within the teachings of Sargeant. An ordinarily skilled artisan would have been so motivated, because gelatin powders are the starting materials of cross-linked hydrogels, as taught by Wallace [Wallace; abstract, 0022 and 0026].
It would have been prima facie obvious to one of ordinary skill in the art to include, within Sargeant, gelatin powders having a pore size of 0.1 mm-1.5 mm, because at the said pore sizes, the hydrogel formed, as taught by Wallace.
It would have been prima facie obvious to one of ordinary skill in the art to include dissolution in buffer at 0-15 º C, for 30 seconds, as taught by Wallace. An ordinarily skilled artisan would have been motivated to formulate the hydrogel, as taught by Wallace [0029, 0071 and 0137].
It would have been prima facie obvious to dissolve the gelatin at 0-15 º C, for 30 seconds, because at the said temperature and time, the hydrogel was produced, as taught by Wallace.
The instant claim 2 recites a particle size of 5-200 microns. The instant claim 8 recites a temperature range of 5-37 ºC. The instant claim 9 recites dissolution at 0.01 second to 60 seconds. Wallace taught a pore size of 0.1 mm-1.5 mm. Wallace further .

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
Applicant argued that Wallace did not cure the deficiencies of Sargeant.
The Examiner disagrees that Sargeant was deficient.

Applicant argued patentability of the dependent claims.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sargeant et al (US 2011/0087271 A1), in view of Chen et al (TA Instruments, 2011) and further in view of Komlos et al (US 2013/0131701 A1).
The 35 U.S.C. 103 rejection over Sargeant and Chen was previously discussed.
Although Sargeant generally taught the crosslinking of natural components including gelatin and enzymes, Sargeant did not teach transglutaminase as a crosslinking agent, as recited in claims 5-6. As such, Sargeant did not teach stabilizing transglutaminase with a stabilizer, as recited in claim 7.
Komlos taught that transglutaminase (including microbial transglutaminase, mTG) is a non-toxic material that induces the crosslinking of gelatin [0008-9, 0021], in order to in vivo, by increasing the mechanical strength of the gelatin matrix [0015]. Komlos’ transglutaminase was stabilized with maltodextrin [0186].
Since Sargeant generally taught the crosslinking of natural components including gelatin and enzymes, it would have been prima facie obvious to one of ordinary skill in the art to include transglutaminase and maltodextrin within Sargeant, as taught by Komlos. An ordinarily skilled artisan would have been so motivated, because transglutaminase (including microbial transglutaminase, mTG) is a non-toxic material that induces the crosslinking of gelatin, in order to form a strong gelatin network in vivo by increasing the mechanical strength of the gelatin matrix [Komlos, 0008-9, 0015 and 0021]. 
An ordinarily skilled artisan would have been motivated to include maltodextrin within Sargeant, as taught by Komlos, in order to stabilize the transglutaminase [Komlos; 0186].

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
Applicant argued that Komlos did not cure the deficiencies of Sargeant.
The Examiner disagrees that Sargeant was deficient.

Applicant argued patentability of the dependent claims.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612